Citation Nr: 0904211	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  94-34 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to service connection for a psychiatric 
disability.



REPRESENTATION

Appellant represented by:	Michael J. Mooney, Attorney



ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel



INTRODUCTION

The Veteran served honorably on active duty from January 1973 
to December 1975; his second period of active service from 
May 1980 to June 1982 was under other than honorable 
conditions and is not for consideration in determining 
eligibility to VA benefits. 

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a June 1992 rating decision 
issued by the RO.  In March 2000, the Board denied service 
connection for a psychiatric disability and the Veteran 
appealed this decision to the United States Court of Appeals 
for Veterans Claims (Court).  In a November 2000 order, the 
Court granted a Joint Motion to vacate the Board's decision 
and remanded the case to the Board for further development.  
Thereafter, the Board remanded the issue for further 
development of the record in September 2001.

In a September 2002 decision, the Board again denied service 
connection for a psychiatric disability.  The Veteran 
appealed this decision to the Court and in a February 2005 
decision, the Court affirmed the Board's September 2002 
decision.  The Veteran appealed the February 2005 Court 
decision to the United States Court of Appeals for the 
Federal Circuit (Federal Circuit).  In a June 2006 order, the 
Federal Circuit vacated the February 2005 Court's decision 
and remanded the case back to the Court for further 
development.  In December 2006, the Court vacated the 
September 2002 Board decision and remanded the case back to 
the Board for further development.  In compliance thereof, in 
June 2007, the Board remanded the issue for further 
development of the record.


FINDING OF FACT

The currently demonstrated psychiatric disability is shown as 
likely as not to have onset during the Veteran's period of 
service from January 1973 to December 1975.


CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, a 
psychiatric disability manifested by chronic paranoid 
schizophrenia was incurred in service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has considered the regulations pertaining to VA's 
statutory duty to assist the Veteran with the development of 
facts pertinent to his claim.  Given the favorable action 
taken hereinbelow, the Board finds that no further assistance 
in developing the facts pertinent to the Veteran's claim is 
required at this time.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The Veteran's service treatment records for the period of 
eligible service contain no complaints of, findings of or 
treatment for any psychiatric disability. Subsequent to 
service, the Veteran is shown to have a psychiatric 
disability manifested by chronic paranoid schizophrenia.  The 
Veteran contends that he first experienced symptoms of his 
psychiatric disability during his first period of service 
from January 1973 to December 1975.

In a November 1977 private treatment record, the Veteran 
sought treatment to determine if he had been "poisoned by 
someone."  On evaluation, the Veteran was diagnosed with 
paranoia.  A July 1978 private record reported that the 
Veteran was receiving treatment in the facility for a 
psychiatric disability.  The staff psychiatrist reported that 
there was no doubt the Veteran had a genuine disability for 
which he had not received treatment until recently.

In an October 1986 VA examination, the Veteran reported that 
he was a scientist and that he designed the space shuttle.  
The examiner noted that the Veteran had a 10th grade 
education and subsequently got his GED.  The Veteran's affect 
was somewhat inappropriate; his speech was troubling; and, he 
had hallucinations, delusions and sometimes heard voices.  
The Veteran reported that he was going to die because he was 
being poisoned and claimed to have enemies because he 
designed spaceships.  He had poor concentration, impaired 
memory and impulse control and his thinking was grandiose.  
His judgment and reasoning were poor.  He was diagnosed with 
schizo-affective disorder and the examiner noted the Veteran 
was in need of psychiatric treatment.

A March 1987 private treatment record indicated that the 
Veteran continued to manifest symptoms of paranoid 
schizophrenia.  The record indicated that the medication to 
treat the Veteran's psychiatric disability had been changed 
numerous times.  The Veteran missed several appointments and 
his case was closed in the private facility.  In a February 
1991 VA psychiatric examination the Veteran was diagnosed 
with bipolar disorder and paranoid personality disorder.  The 
Veteran was not considered competent by the examiner and his 
prognosis was unfavorable.

During a November 1996 VA examination, the examiner noted 
that the Veteran had been diagnosed as chronic paranoid 
schizophrenic with evidence indicating that the first onset 
of the disorder was some three years after his discharge from 
his first period of service.  The examiner also observed that 
despite demonstrating psychiatric symptoms, the Veteran was 
accepted back into the service for a second tour of duty for 
which he was subsequently discharged under other than 
honorable conditions.

The Veteran had a lengthy history of grandiose delusions with 
delusions of persecution mixed within.  The Veteran was 
convinced that he was an inventor of the lunar module and 
even offered an article from a magazine which mentioned a 
"Don Buchanan."  He reported that he was likely raped in 
service and felt that others were plotting against him in 
other ways as well.

The Veteran was noted to be resistant to medication and 
psychiatric treatment.  He did not feel that he had any 
psychiatric problems.  He displayed a medical record which 
indicated an adverse reaction to Haldol and used this as 
justification for why he refused to take medications.

The Veteran had a 10th grade education and received his GED.  
He had no history of gainful employment lasting longer than a 
few months at a time, due in part to his bizarre and 
inappropriate behavior.  He was single, never married and 
always lived alone.  He reportedly studied a great deal, did 
not socialize and rarely left his home.  He used to consume a 
great deal of alcohol but now only drank about once a week.

On examination his active chronic paranoid schizophrenic 
condition was confirmed.  The examiner commented that the 
Veteran was actively and floridly psychotic, exhibited a 
psychosis that includes as part and parcel of his 
symptomatology his disbelief that there was anything wrong 
with him and as a result he refused medication.  He was 
unable to function outside a very restricted environment in 
home where he essentially hibernated and he was certainly 
unable to work at any type of gainful employment.  The 
examiner also indicated that the Veteran might not be 
competent for VA purposes.

In a July 1997 VA examination, the Veteran's subjective 
complaints and clinical findings remained wholly unchanged 
from previous examinations and treatment records.  The 
Veteran did report that he was instructed by his commanding 
Sergeant to see a psychiatrist during his period of service.  
He also reported hearing a "squirting noise" in his 
forehead since his discharge that had moved behind his left 
ear.  The examiner commented that the noise may be associated 
with the Veteran's symptoms of psychosis.  His chronic 
paranoid schizophrenia, severe, was confirmed.  The examiner 
commented that based on the results of the examination it was 
clear that the Veteran had chronic paranoid schizophrenia.  
The examiner stated that it appeared that the disorder first 
began while the Veteran was in service, although there was no 
record in the claims file which would substantiate his claim 
of being advised to seek psychiatric treatment during 
service.  The Veteran's psychiatric disorder had rendered him 
totally disabled since his discharge.

In a November 1999 VA examination, the Veteran's complaints 
and objective findings were unchanged from previous reports.  
The examiner reported in detail the medical history 
associated with the Veteran's psychiatric disability.

On examination his paranoid schizophrenia was confirmed.  The 
examiner commented that the Veteran exhibited symptoms 
consistent with the diagnosis.  The examiner noted the first 
evidence of serious disturbance and acute psychosis was a 
1978 record and only the Veteran's lay statements indicated 
he received treatment during service.  The examiner noted the 
psychiatric disorder was clearly present prior to the 
Veteran's second term in the military and most likely was 
responsible for his going AWOL during that period of service.  
The examiner further commented it was at least as likely as 
not that the Veteran's symptoms predated his first documented 
treatment in 1978 for psychosis; however, it was impossible 
without prior records to determine when the symptoms first 
occurred.

In August 2001, the Veteran received a private psychological 
evaluation.  The examiner reviewed multiple lay statements 
and even interviewed members of the Veteran's family in 
conjunction with the examination.  The report indicates that 
the private examiner reviewed the claims file, including the 
private treatment records, the multiple VA examination 
reports and a transcript of the Veteran's personal hearing in 
May 1998.

The examiner concluded that the Veteran was correctly 
diagnosed with paranoid schizophrenia.  The examiner 
explained that the onset of schizophrenia typically occurred 
between the late teens and the mid 30s.  The modal age in 
onset for men was between 18 and 25 years; the median age in 
onset for the first psychotic episode of schizophrenia was in 
the early to mid 20s for men.  Onset could be abrupt or 
insidious but the majority of individuals displayed some type 
of prodromal phase manifested by the slow and gradual 
development of a variety of signs and symptoms.  Family 
member may find the behavior difficult to interpret and just 
assume the person is "going through a phase."  

The examiner reported that the Veteran's schizophrenia became 
noticeable after his return from Basic training, as noted in 
the various lay statements.  There was no evidence that the 
mental condition preceded service.  The evidence indicated 
that the Veteran's deterioration in functioning occurred 
during the service itself.  Accordingly, based on a review of 
the record, the examiner opined that to a reasonable degree 
of medical certainty, the Veteran's signs and symptoms of his 
paranoid schizophrenia first appeared in the service and 
manifested to a 10 percent disabling condition within a year 
of his discharge from the service.

The Veteran received a subsequent VA examination in March 
2002.  His complaints and objective examination findings 
remained wholly unchanged from previous reports.  Examination 
confirmed the Veteran's diagnosed paranoid schizophrenia.  
The examiner noted that the claims file had been reviewed.  
The examiner noted the absence of medical documentation to 
substantiate the presence of any psychotic symptoms or 
treatment for psychiatric disorders while the Veteran was on 
active duty between January 1973 and December 1975.  Given 
this lack of medical documentation of psychotic symptoms or 
psychiatric treatment, the examiner opined that the Veteran's 
onset of symptoms of schizophrenia did not occur during his 
first period of service or within the one year presumptive 
period.

A February 2004 VA examination was conducted to determine the 
Veteran's competence.  The Veteran was found to be competent; 
however, the examiner found that the Veteran was still 
unemployable.

A VA examination was conducted in May 2008 to determine if 
the Veteran was insane as that term is applied in VA 
regulations, when he went AWOL during his second period of 
service.  The examiner concluded that given the lack of any 
documentation in the service treatment records, it was 
impossible to determine whether the Veteran was insane as the 
term is applied for VA purposes and any opinion rendered 
would be based on mere speculation.

Thus, as indicated above, there exists competent medical 
evidence both supporting and contradicting the Veteran's 
contentions.  It is therefore the responsibility of the Board 
to weigh this evidence so as to reach a determination on the 
Veteran's claim.  See Hayes v. Brown, 5 Vet. App. 60, 69 
(1993); Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992) (it 
is the responsibility of the Board to assess the credibility 
and weight to be given the evidence).  

Several considerations must be addressed in cases where there 
are competent but conflicting medical opinions.

First, the Board may only consider independent medical 
evidence to support its findings and may not provide its own 
medical judgment in the guise of a Board opinion.  See Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1990).  The Board may, 
however, may favor the opinion of one competent medical 
professional over that of another so long as an adequate 
statement of reasons and bases is provided.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995)

Second, the probative value of a medical opinion largely 
depends upon the extent to which such an opinion was based on 
a thorough review of a Veteran's medical history, as 
contained in his claims file.  In cases where an examiner who 
has rendered a medical opinion has not had an opportunity to 
review the Veteran's medical records, the medical opinion's 
probative value is substantially limited.  See Miller v. 
West, 11 Vet. App. 345, 348 (1998) (bare conclusions without 
a factual predicate in the record are not considered 
probative); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
 

Third, the fact that an opinion is relatively speculative in 
nature also limits its probative value.  For example, an 
examiner's opinion that a current disorder "could be" 
related to, or that there "may be" some relationship with, 
symptomatology in service makes the opinion of the examiner 
too speculative in nature.  See Bostain v. West, 11 Vet. App. 
124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (a medical opinion expressed in terms of "may" also 
implies "may or may not" and is too speculative to 
establish a causal relationship).  See also Warren v. Brown, 
6 Vet. App. 4, 6 (1993) (a doctor's statement framed in terms 
such as "could have been" is not probative).  

Fourth, the fact that a Veteran has received regular 
treatment from a physician or other doctor is certainly a 
consideration in determining the credibility of that doctor's 
opinions and conclusions.  That notwithstanding, the United 
States Court of Appeals for Veterans Claims (Court) has 
declined to adapt a "treating physician rule" under which a 
treating physician's opinion would presumptively be given 
greater weight than that of a VA examiner or another doctor.  
See Winsett v. West, 11 Vet. App. 420, 424-25 (1998); 
Guerrieri v. Brown, 4 Vet. App. 467-471-3 (1993).

Finally, evidence of a prolonged period without medical 
complaint after service can be considered along with other 
factors in the analysis of a service connection claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Given its review of the record and the applicable Court 
instructions, the Board finds the evidence to be in relative 
equipoise in showing that the psychiatric disability as 
likely as not onset during the Veteran's period of active 
service from January 1973 to December 1975.  In this regard, 
the Board notes that the examiners (July 1997 and November 
1999 VA examinations as well as August 2001 private 
examination) are certainly competent to make a medical 
determination that the Veteran's disorder was first manifest 
prior to the time when it was first diagnosed.  See also 
38 C.F.R. § 3.303(d).  To that end, the Board notes the 
multiple lay statements submitted on behalf of the Veteran by 
his family members, church friend and Unit Squad leader 
indicating that the Veteran exhibited signs of a psychiatric 
disability both during his time in service and immediately 
after his discharge from the first period of service.  While 
not competent to render an opinion as to etiology, these 
witnesses are certainly competent to report symptoms capable 
of lay observations.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).

The Board is aware that in the March 2002 VA examination the 
examiner concluded that the psychiatric disability did not 
onset during service or within the year immediately following 
service.  However, the examiner seems to discredit, without 
explanation, the lay statements of the various witnesses with 
personal knowledge of when the Veteran began exhibiting 
symptoms.  As noted, these lay witnesses are competent to 
report symptoms capable of lay observation and they all 
reported that the Veteran demonstrated symptoms associated 
with his psychiatric disability both during service and 
immediately after his discharge. 

Thus the Board finds that the evidence is essentially in 
equipoise.  In such cases, reasonable doubt in resolved in 
the appellant's favor, warranting allowance of service 
connection in this case.


ORDER

Service connection for a psychiatric disability is granted.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


